Citation Nr: 0823598	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  00-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for acquired 
neuropsychiatric disorder, to include as secondary to 
service-connected residuals of a colostomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served in the Army from July 1973 to November 
1973, and in the Army Reserves from May 1976 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remand of June 2007.  This matter was 
originally on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran testified before the 
Board in September 2006 and a transcript is of record.  


FINDINGS OF FACT

1.  The competent evidence does not reveal that the veteran's 
acquired neuropsychiatric disorder is the result of a disease 
or injury sustained during active duty service, or that 
psychosis became manifest to a degree of 10 percent or more 
within a year of discharge.

2.  The competent evidence does not reveal that the veteran's 
service-connected colostomy caused or aggravated his acquired 
neuropsychiatric disorder.  


CONCLUSION OF LAW

Acquired neuropsychiatric disorder was not incurred or 
aggravated during active service, may not be presumed to have 
been incurred during service, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a layperson, the appellant is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

In a statement received at the RO in September 1999, the 
veteran asserted that his neuropsychiatric disorder resulted 
from his military service.  During the course of this appeal, 
in a rating decision dated in February 2003, the RO granted 
service connection for residuals of a colostomy performed at 
a VA Medical Center (VAMC).  The veteran has since alleged 
that his acquired neuropsychiatric disorder was caused by the 
colostomy (see e.g. veteran's statement dated in March 2003).  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Psychosis is presumed to be service-connected if it becomes 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  The 
term "psychosis" means any of the following disorders 
listed in Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Text Revision, of the American 
Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic 
Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due 
to General Medical Condition; (d) Psychotic Disorder Not 
Otherwise Specified; (e) Schizoaffective Disorder; (f) 
Schizophrenia; (g) Schizophreniform Disorder; (h) Shared 
Psychotic Disorder; and (i) Substance-Induced Psychotic 
Disorder.  38 C.F.R. § 3.384 (2007).   

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131; (West 2002); 38 C.F.R. § 3.310(a) (2007).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

The Board first considers whether the veteran has a 
neuropsychiatric disorder directly related to active duty 
service.  The veteran's service medical records were negative 
for any complaints, diagnoses, or treatment for a psychiatric 
disorder.  In a report of medical history prepared just prior 
to the veteran's discharge, dated in December 1977, he denied 
past or current frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  The veteran 
also denied a history of suicide attempt.

Pertinent records dated after the veteran's discharge from 
active duty service included records from the San Juan, 
Puerto Rico VAMC; the VAMC Mayaguez Outpatient Clinic; the 
Gainesville, Florida VAMC; the Department of Services Against 
Addiction (DESCA); and the Social Security Administration 
(SSA); notes and letters from Dr. A.R.D.; and VA examination 
reports, dated in April 1998, June 1998, and November 1998.  
These records reflected various diagnoses such as generalized 
anxiety disorder, major depression, alcohol abuse, 
schizophrenia, and a personality disorder.  What is not so 
clear is when after the veteran's discharge from active duty 
these various disorders first became manifest.  

The record included several notes and letters from Dr. 
A.R.D., a psychiatrist in Mayaguez, Puerto Rico.  In 
correspondences dated in April 1993, January 1999, and April 
2000, the doctor reported that the veteran had been referred 
by his sister in May 1978 for psychiatric treatment.  At that 
time, according to the doctor, the veteran had been using 
alcoholic beverages frequently due to episodes of severe 
anxiety.  Dr. A.R.D. reported that the veteran's current 
diagnosis was generalized anxiety disorder and that his 
emotional condition had been deteriorating progressively 
since 1978.  In the January 1999 correspondence, which was 
translated in a report dated in February 1999, the doctor 
also stated that the veteran's alcohol problems began during 
his military service.  In the April 2000 correspondence, the 
doctor stated that the veteran claimed he used alcohol in 
service to control his anxiety condition.  Dr. A.R.D. stated 
that it could be inferred from the closeness of his stay in 
the military and the appearance of his severe symptoms of 
anxiety that the condition could have begun while being in 
service. 

In addition to the three documents noted above, the claims 
file also included a note from Dr. A.R.D., dated in January 
1992, in which the doctor stated that the veteran was seen 
for the first time in January 1985 for major depression, 
alcohol dependence, and a personality disorder.  

The first records of actual treatment for a psychiatric-
related disorder were from the DESCA showing that the veteran 
began receiving treatment for alcohol abuse as early as 
September 1982.  Translated records from the DESCA, dated 
from January 1988 to February 1989, showed the veteran 
received treatment for alcohol abuse, but nothing in these 
records pertained to the time of onset of the veteran's 
anxiety disorder or schizophrenia.  

VA medical records showed treatment only as early as May 
1989.  At that time, the veteran presented with complaints of 
nervousness, insomnia, and anxiety.  The veteran was 
diagnosed with generalized anxiety disorder, but the 
approximate time of onset of this disorder was not provided.  
In a progress note from the Mayaguez Outpatient Clinic In 
Puerto Rico, dated in June 1989, a social worker reported 
that the veteran presented with complaints of having a 
"nervous breakdown" and trembling.  The social worker 
referred the veteran for a psychiatric evaluation.    

Records from VAMC San Juan, Puerto Rico, showed that the 
veteran was admitted for psychiatric treatment in June 1989.  
In a discharge summary dated in July 1989, Dr. C.A. reported 
that the veteran had a history of alcohol dependence and that 
this was his first admission to a psychiatric service.  The 
veteran's Axis I diagnoses upon discharge were depression not 
otherwise specified and alcohol dependence in remission.  The 
veteran was subsequently admitted to the VAMC numerous times, 
but records of those episodes failed to link the veteran's 
neuropsychiatric disorder to his active duty service.  

A Disability Determination and Transmittal among the SSA 
records, dated in January 1990, showed that the veteran was 
found to be disabled due to major depression with anxious 
features as of June 1988.  Among the SSA records was a 
medical examination report, dated in November 1989, in which 
Dr. R.F. reported the veteran had been a heavy drinker since 
1976 or 1977 while he was on active duty.  Dr. R.F. also 
noted the veteran was involved in an accident in 1986 that 
resulted in a death.  Dr. R.F. stated that the veteran 
continued to feel guilty from this accident.  On Axis I, Dr. 
R.F. diagnosed depression not otherwise specified and alcohol 
dependence in remission.

In a psychiatric initial assessment, dated in November 2002, 
M.P., Registered Nurse, reported that the veteran began 
receiving treatment for anxiety and depression in Puerto Rico 
at the age of 26.  This would have been sometime around 1979.  
M.P. also noted the veteran began drinking in the army.  It 
is not clear where M.P. obtained this information.

The veteran also underwent VA examinations for the claimed 
psychiatric condition in November 1996, April 1998, June 
1998, and November 1998.  In a report of the November 1996 
examination, Dr. M.M. discussed the veteran's pertinent 
medical and military history as found in his claims file and 
VA medical records.  Dr. M.M. noted the veteran's first 
hospitalization in June 1989.  The veteran's diagnosis at 
that time was depression not otherwise specified and alcohol 
dependence in remission.  Dr. M.M. discussed three subsequent 
admissions to the VA psychiatric service in April 1991, 
August 1992, October 1993, noting that during the last 
admission he tested positive for cocaine.  Dr. M.M. then 
discussed his own examination findings, but deferred on 
rendering a final diagnosis until the veteran underwent 
toxicology testing and a psychological examination.  The 
veteran, however, failed to report to the psychological 
examination and Dr. M.M. was unable to make a diagnosis.  

In the April 1998 VA examination report, Dr. R.H. confirmed 
diagnoses of dysthymic disorder, alcohol dependence, and 
history of alcohol-induced mood disorder.  Dr. R.H. stated 
that from the veteran's reported history, it appeared his 
"mild depressive" symptoms began prior to his use of 
alcohol, but the major symptoms of the depression began after 
he started regularly using alcohol.  Dr. R.H. did not express 
any opinion as to when those initial mild depressive symptoms 
began or whether they were related to the veteran's active 
service.  
 
In the June 1998 VA mental disorders examination report, Dr. 
F.L. reported that the veteran had prior diagnoses of 
schizophrenia chronic disorganized type, major depression, 
alcohol dependence, and generalized anxiety disorder.  
According to the report, the veteran and his wife described a 
worsening of symptoms since 1985.  Dr. F.L. stated that the 
veteran first saw a psychiatrist in 1977.  It is not clear 
where Dr. F.L. obtained this information.  Dr. F.L. confirmed 
diagnoses of alcohol dependence and schizophrenia chronic 
disorganized type.

In the November 1998 VA mental disorders examination report, 
Dr. J.J. stated that the veteran reported seeing a 
psychiatrist in 1977 soon after his discharge from the 
military.  The veteran was unable to tell Dr. J.J. why he was 
seeking psychiatric care at that time and there were no 
records of this treatment available.  Dr. J.J. noted that the 
veteran's records showed he continued to work for several 
years after his discharge.  The veteran also reported a 10-15 
year history of poor memory, disorganized thinking, mood 
lability, auditory hallucinations, and paranoid ideation.  
Dr. J.J. diagnosed schizophrenia chronic disorganized type 
and alcohol dependence in partial remission.  Dr. J.J. stated 
that these diagnoses were consistent with the veteran's 
current examination and a review of previous examinations and 
history as found in the claims file.  Dr. J.J. concluded that 
the veteran appeared to have a thought disorder, but that 
there was little evidence suggesting the onset of this 
illness was during or soon after his military service.  Dr. 
J.J. reiterated that the veteran worked for several years 
after his discharge and his first admission for psychiatric 
treatment was not until 1989.  

The Board must weigh the probative value of the evidence, and 
in doing so, may favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  Upon reviewing this 
evidence, the Board finds that it weighs against the 
veteran's claim of entitlement to service connection on a 
direct basis.  

The only evidence in support of the veteran's claim were the 
letters and notes from Dr. A.R.D.  The Board, however, 
declines to give much weight to these notes and letters for 
the following reasons.  First, 1993, 1999, and 2000 notes in 
which the physician states that the veteran was first treated 
in 1978 is completely inconsistent with the physician's 
January 1992 note in which he stated the veteran was 
initially treated in January 1985.  Due to this blatant 
inconsistency which has not been explained or otherwise 
reconciled, it is simply impossible for the Board to 
determine which statement as to the beginning date of 
treatment is the correct one.  This is more so because there 
were no records of any actual treatment from Dr. A.R.D. that 
would verify exactly when the veteran started receiving 
treatment.  

Moreover, Dr. A.R.D.'s opinion in the April 2000 letter is 
legally insufficient to base a grant of service connection.  
Dr. A.R.D. only concluded it was possible, rather than 
probable, that the veteran's current condition was associated 
with his service.  As such, this opinion is speculative and 
without the requisite degree of medical certainty.  The Board 
gives it little probative weight.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).   

As for the veteran's statement and testimony that his 
condition began in 1978, this is simply not competent 
evidence as to the onset of his disability, since he is a lay 
person.

Therefore, the only evidence in the veteran's favor is not 
persuasive.  The Board finds the evidence weighing against 
the veteran's claim to be more probative.  In particular, Dr. 
J.J.'s opinion was based upon a review of the veteran's 
claims file and his own examination findings.  Dr. J.J. 
provided reasons for his conclusion and the facts upon which 
he based his conclusion were consistent with what was found 
in the record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) (noting that the Board must evaluate the credibility 
and weight of the history upon which medical opinion is 
predicated).  Thus, the weight of the evidence does not show 
that any of the veteran's diagnosed disorders began in 
service or that psychosis became manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a), 3.384 (2007).  

Next, the Board considers whether the veteran is entitled to 
service connection as secondary to the bowel resection 
surgery in February 2002.  Upon reviewing the evidence, the 
Board concludes that granting service connection on this 
basis is not warranted.

In a psychiatric initial assessment, dated in November 2002, 
M.P., Registered Nurse, diagnosed depression, generalized 
anxiety disorder, and alcohol abuse in remission.  M.P. cited 
the veteran's polyp removal and subsequent correctional 
surgeries as trauma history, but did not indicate whether any 
of his currently diagnosed disorders was related to this 
"trauma."  

In an initial consultation dated in July 2003, from private 
practice psychiatrist Dr. S.P., the doctor noted the 
veteran's delusions that VA wanted to kill him.  Dr. S.P. 
diagnosed major depression, recurrent with psychosis mild, 
but did not specifically link any of these diagnoses to the 
veteran's VA medical care.  

In a VA examination report, dated in February 2006, B.W., 
Psychologist, stated that the veteran contended his current 
depression was secondary to his bowel resection surgery in 
February 2002.  B.W. discussed the veteran's history as found 
in the claims file and from interviewing the veteran.  B.W. 
also discussed current clinical examination findings.  On 
Axis I, B.W. diagnosed anxiety disorder not otherwise 
specified (mixed anxiety and depressed mood) and alcohol 
dependence in reported remission.  

B.W. concluded that there was no present medical diagnosis 
that could be attributed to the veteran's claim of acquired 
neuropsychiatric disorder.  B.W. explained that the veteran's 
depression and anxiety pre-dated his surgery, therefore it 
could not be attributed to his surgery and the complications 
from it.  B.W. noted that records reflected the veteran's 
psychiatric treatment began as early as 1978.

In an opinion dated in July 2007, B.W. stated that the 
veteran's condition-anxiety disorder not otherwise 
specified-was less likely than not aggravated by his 
colostomy.  B.W. stated that there was no objective data to 
support such a contention.
 
The Board concludes that the evidence weighs against finding 
that the veteran's service-connected residuals of colostomy 
caused or aggravated an acquired neuropsychiatric disorder.  
Neither the initial assessment from M.P. nor the initial 
consultation from Dr. S.P. support the veteran's claim.  
These documents only reflected the veteran's belief that his 
psychiatric disorders were related to his surgery; they do 
not reflect that this was the opinion of either healthcare 
provider.  The examination report and follow-up opinion from 
Dr. B.W. clearly weigh against the veteran's claim.  B.W. 
based her conclusions on a review of the veteran's claims 
file and her own examination findings.  B.W. also provided 
rationale for her conclusions.  For these reasons, the Board 
finds B.W.'s opinions to be highly probative and entitled to 
substantial weight.  There being no evidence to the contrary, 
there is no basis for granting service connection for any 
neuropsychiatric condition as secondary to service-connected 
residuals of colostomy.

Veterans Claims Assistance Act of 2000

Last, the Board considers VA's duties to notify and to assist 
a claimant as required by the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) has held that these notice requirements apply to all 
five elements of a service connection claim, which include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.   38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify.  The 
veteran was provided with notice in correspondences dated in 
April 2002, April 2003, May 2003, January 2006, and June 
2007.  In the June 2007 correspondence, the AOJ, via the 
Appeals Management Center in Washington, DC, advised the 
veteran of what the evidence needed to show to establish 
entitlement to service-connected compensation benefits, 
including for disabilities claimed as secondary to a service-
connected disability.  The AOJ advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  In the June 2007 
correspondence the AOJ also informed the veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  

Although this notice was not provided until after initial 
adjudication of the claim, the AOJ readjudicated the claim 
and issued a supplemental statement of the case in January 
2008.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist, including as directed in the Board's remand 
of June 2007.  The AOJ has obtained the veteran's service 
medical records, SSA records, and VAMC treatment records 
dated through June 2007.  All private medical records that 
the veteran has identified have been associated with the 
claims file.  The veteran was provided with a VA mental 
disorders examinations in November 1998 and in February 2006.  
In July 2007, the psychologist who conducted the February 
2006 examination provided a supplemental opinion.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  


ORDER

Service connection for acquired neuropsychiatric disorder, to 
include as secondary to service-connected residuals 
colostomy, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


